Title: To George Washington from Nicholas Cooke, 16 July 1776
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence July 16th 1776.

I am favoured with your Excellency’s Letter of the 9th instant in Consequence of which Mr Greene hath delivered to Col. Tillinghast to be immediately forwarded to New-York 14,500 Flints, 20 Muskets and 30 Back-Swords, being the whole of those Articles that were imported by Capt. Chace. All the Duck is heavy coarse and stubborn, being what is called Holland and Russia Duck. Capt. Chace hath also brought in the Brige Four 4. Pounders, Six 3 Pounders, and Eight Swivels, which are very much wanted here for Privateers, several of which could be immediately fitted out if Cannon could be procured. If they can be spared from the Service, I should be glad to have your Excellency’s Permission as soon as possible that they may be made Use of for that Purpose at the full Value.
On Saturday last I was honored with the Commands of the General Congress to procure 50 Ship Carpenters to build Vessels for the Defence of the Lakes. I appointed a suitable Person as Captain who hath already inlisted 20 Men; and I have no Doubt they will set off for Albany the last of this, or the very beginning of the next Week.
I have also received from Congress the Declaration of Independency, and daily expect the Treaty of Confederation and Union, which hath induced me to call the General Assembly to

meet on Thursday next when I can safely assure you they will give to both a hearty Assent and Concurrence.
I intreat your Excellency’s Attention to the great Probability there is of the Enemy’s paying a Visit to Rhode Island, in Case they do not succeed to their Wishes at New-York, and that we are by no Means in a Condition to give them a suitable Reception. I have the Honor to be with the greatest Esteem and Respect Sir Your Excellency’s Most Obedient and Most humble Servant

Nichs Cooke

